On Rehearing.
The United States having, on motion for rehearing, called to the attention of the court the fact that the Circuit Court of Appeals for the Fifth Circuit, in causes No. 3800, United States v. Santini, and No. 3805, United States v. W. H. Lowe, 279 Fed. 534, has declined to follow the cases of United States v. Sischo, 270 Fed. 958, and United States v. Hana, 276 Fed. 817, and has, on the contrary, held that intoxicating liquors are subject to manifest, and to the penalties and forfeitures provided for failure to manifest:
[3,4] So much of the previous opinion rendered herein as accepts the authority of the Sischo and Hana Cases is withdrawn, and upon the-*247authority of the opinions of the Fifth Circuit above referred to it is held that the United States will be entitled to .judgment of forfeiture and condemnation, not only under the prohibition statutes, but under section 2809, Rev. St. (Comp. St. § 5506), and that the prayer of the claimant for the return to him of the penalty exacted by the collector of customs at the port of Galveston will also he denied.
Let a decree be drawn in accordance with this opinion.